Citation Nr: 0903128	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for bursitis of the right knee.

2.  Entitlement to service connection for residuals of a 
right hip flexor strain, to include as secondary to bursitis 
of the right knee.

3.  Entitlement to service connection for patellofemoral 
syndrome of the left knee.


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 2002 to 
November 2005.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2006 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Cleveland, Ohio, which granted the 
veteran's request for service connection for bursitis of the 
right knee, with an evaluation of 10 percent, effective 
November 19, 2005; denied his request for service connection 
for residuals of a right hip flexor strain, to include as 
secondary to bursitis of the right knee; and denied his 
request for service connection for patellofemoral syndrome of 
the left knee.  

In May 2007, a hearing was held before a Decision Review 
Officer ("DRO") at the Cleveland RO.  A transcript of that 
proceeding has been associated with the claims folder.

During the course of his appeal, the veteran requested that 
he be afforded a hearing before a Board Veterans Law Judge.  
However, the veteran failed to appear for the scheduled 
hearing and has not submitted a motion for a new hearing.  
Accordingly, the Board deems that his request for a hearing 
has been withdrawn; his case will be adjudicated based on the 
current evidence of record.  38 C.F.R. § 20.704(d), (e) 
(2008).

The issues of entitlement to service connection for residuals 
of a right hip flexor strain, to include as secondary to 
bursitis of the right knee, and entitlement to an evaluation 
in excess of 10 percent disabling for bursitis of the right 
knee, are addressed in the REMAND portion of the decision 
below, and are REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.





FINDING OF FACT

The medical evidence of record does not demonstrate a 
diagnosis of patellofemoral syndrome of the left knee that is 
etiologically related to service.


CONCLUSION OF LAW

Patellofemoral syndrome of the left knee was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107  (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, a December 2005 letter advised the veteran of 
the types of evidence and information necessary to 
substantiate his claim of service connection for 
patellofemoral syndrome of the left knee, and the relative 
duties upon himself and VA in developing his claim.  Since 
the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, post-service VA 
Medical Center ("VAMC") treatment records, and a June 2006 
VA examination report.  The veteran has not referenced any 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to his claim that have not already 
been obtained and added to the claims folder.  Additionally, 
the claims folder contains the veteran's statements in 
support of his claim.  The Board notes, however, that in his 
March 2007 appeal to the Board, the veteran requested that he 
be afforded a second VA examination.  (See VA Form 9, March, 
2007.)

As noted above, the veteran was provided a complete VA 
medical examination in June 2006 in conjunction with his 
disability compensation claims.  With regard to the veteran's 
claim of service connection for patellofemoral syndrome of 
the left knee, the Board notes that the VA examiner reviewed 
the veteran's service treatment records, performed a complete 
physical examination, including a review of diagnostic 
studies, and provided an opinion that the veteran's in-
service left knee disability had resolved.  Based on these 
findings, the Board concludes that the June 2006 medical 
examination report in this case was thorough and consistent 
with contemporaneous VAMC treatment reports, and is therefore 
adequate upon which to base a decision on the veteran's 
claims.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Entitlement to service connection for patellofemoral syndrome 
of the left knee.

The veteran contends that he has a permanent left knee 
disability that developed in service, and was exacerbated as 
a result of injuries he sustained during a motor vehicle 
accident ("MVA") in service.  (See VA Form 9, March 2007.)

The veteran's service treatment records reveal that in May 
2003, he was seen with complaints of left knee pain.  The 
diagnosis was left patellofemoral pain.  In November 2003, he 
was seen with complaints of left recurrent knee pain over the 
previous three days, worse with physical activity.  It was 
noted that he had been seen twice before for the left knee.  
There were no findings of locking or giving way.  His gait 
was normal.  The diagnosis was left patellofemoral syndrome 
and infrapatellar tendonitis (inflammation of the patellar 
tendon and its surrounding tissues).  He was treated with 
over-the-counter anti-inflammatory medication.  In June 2005, 
he was seen for bilateral knee pain secondary to an MVA in 
June 2004.  X-rays revealed no significant bony joint space 
or soft tissue abnormality.  There was no diagnosis.  During 
a physical profile ("PULHES") evaluation in June 2005, the 
diagnosis was patellofemoral syndrome secondary to an injury.  
It was specifically noted that the condition was temporary, 
and the profile expired one month later.  In July 2005, he 
began physical therapy for patellofemoral syndrome.  However, 
the first therapy note indicates that his complaints were of 
right knee pain after his MVA injury.  There was no 
indication of complaints about, or a diagnosis for his left 
knee.  In September 2005, medical records show that he was 
undergoing physical therapy for knee pain and that the pain 
was slowly resolving.  This report did not indicate which 
knee was being treated.  On his August 2005 separation 
medical history report, he noted having bilateral knee pain 
for over a year, and having injured his legs in an MVA.  The 
separation medical examination report indicated post-status 
patellofemoral syndrome.  Again, however, it was only noted 
that he had pain in his right knee.

During the VA examination in June 2006, the veteran said that 
he had no left knee problems.  Upon physical examination, his 
knees were non-tender to palpation bilaterally.  Although 
there was some minor limitation of range of motion upon 
flexion, extension was normal.  The ligaments were intact, 
with normal patellar and Achilles reflexes.  It was noted 
that the veteran could rise on his toes, rock back onto his 
heels, balance on either leg, and squat without difficulty.  
Peripheral pulses indicated intact posterior tibial pulses; 
pedal pulses were absent.  An x-ray revealed normal findings, 
with no evidence of fracture, dislocation or other 
significant abnormality.  The diagnosis was left knee pain, 
resolved.

The veteran has continued to assert that he has a current 
left knee disability; however, VA treatment records reveal no 
diagnosis.  The Board is cognizant that an MRI report dated 
in May 2007 is identified as being for the left knee.  
However, the complaints noted in that report, and 
accompanying clinical records, specifically refer to 
complaints only in the right knee.  Thus, it appears that the 
reference to the left knee is only a typographical error, and 
that this report does not identify a current left knee 
disability.  The Board notes that this conclusion is 
consistent with the veteran's testimony at a personal hearing 
in April 2007, wherein he reported that he had been scheduled 
to undergo an MRI of the right knee in a few weeks.

Therefore, based on a review of the complete claims folder, 
the Board finds that the competent evidence of record is 
against the veteran's claim for service connection for 
patellofemoral syndrome of the left knee.  As noted above, 
the threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Here, although the veteran was treated for, and diagnosed 
with patellofemoral syndrome of the left knee during service, 
his medical records indicate that the condition was temporary 
and resolved.  His service separation examination indicated 
post-status patellofemoral syndrome with pain, however, there 
was no specific finding of a left knee disability at 
separation.  Similarly, VA examination was arranged, which 
also failed to reveal a current left knee disability.  
Although the VA examiner did take note of the veteran's 
complaints of pain, the Board notes that mere pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Thus, without a competent diagnosis of patellofemoral 
syndrome of the left knee, or other current disability of the 
left knee, the veteran's claim must be denied.  The Board has 
considered the veteran's contentions of a continuity of 
symptomatology in his left knee since service.  However, even 
where a veteran asserted continuity of symptomatology since 
service, the Court has held that medical evidence is required 
to establish a link between the continuous symptomatology and 
a current underlying condition.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  As noted, the RO arranged for the 
veteran to undergo a VA examination, which failed to show a 
current left knee disability, and the Board finds the results 
of an examination by a competent health care specialist to be 
the more probative as to the existence of a current 
disability than the veteran's current complaints of left knee 
pain.

In short, the Board concludes that the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable to the 
veteran's claim, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

 
ORDER

Entitlement to service connection for patellofemoral syndrome 
of the left knee is denied.




REMAND

The veteran's current right knee disability was rated at 10 
percent disabling under DCs 5003 and 5019, effective November 
19, 2005.  During a June 2006 VA examination, the veteran 
said that in 2004, while still in service, he was injured in 
an MVA, in which he injured his right knee.  He said that he 
was now experiencing pain on the medial (inside) side of the 
knee with occasional swelling, but said that the knee never 
gave way or locked.  The diagnosis was bursitis of the right 
knee with residuals of discomfort, but with no abnormalities 
on physical examination or x-ray.

In March 2007, subsequent to the VA examination, the veteran 
claimed that his right knee disability had continued to 
worsen.  (See VA Form 9, March 2007.)  He indicated that he 
now experienced popping, and that his knee had recently given 
way, causing him to fall.  VAMC treatment records show that 
in April 2007, the veteran's was seen with complaints of 
right knee pain and swelling over the past two weeks.  He 
also said that he had experienced pain on and off for the 
previous two years since being injured in the MVA during 
service.  In May 2007, the veteran underwent a magnetic 
resonance image ("MRI") of the right knee.  The diagnosis 
was large horizontal tear in the medial meniscus involving 
the midportion and posterior horn.  There was no mention or a 
finding of bursitis.

The Court has held that a veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, 
because the veteran has claimed that his disability has 
worsened since his last examination, the Board finds that the 
claim must be remanded in order to afford the veteran a 
second VA examination to determine the current severity of 
his disability.

With regard to the veteran's claim of entitlement to service 
connection for residuals of a right hip flexor strain, to 
include as secondary to bursitis of the right knee, the Board 
notes that he contends that he first developed a right hip 
disorder in service and experienced chronic symptoms both 
during and after service.  Alternatively, he also contends 
that this condition is the result of the antalgic gate he 
believes developed as a result of his service-connected 
bursitis of the right knee.  (See RO hearing, May 2007.)

Service connection may be established on a secondary basis 
for a disability which is proximately due to, or the result 
of, a service connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists, and (2) that the 
current disability was either (a) caused by, or (b) 
aggravated by a service connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

As discussed above, in Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate a claim.  The U.S. Court of 
Appeals for the Federal Circuit recently held that any error 
in a VCAA notice should be presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, although the veteran was advised in a December 
2005 letter of the types of evidence and information 
necessary to substantiate his claim for service connection 
for residuals of a right hip strain on a direct basis, he was 
not provided information regarding how to substantiate his 
claim on a secondary basis.  Therefore, the Board finds that 
a remand is necessary to ensure that adequate notice is 
provided to the veteran on that issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing 
him of any information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for 
residuals of a right hip flexor strain on 
a secondary basis, including an 
explanation of what VA will seek to 
provide, and that the veteran is expected 
to provide.

2.  Obtain all available VA treatment 
records pertaining to the veteran's right 
knee and/or right hip since June 2006, and 
associate those records with the claims 
folder.

3.  Schedule the veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected bursitis of the right 
knee.  Any tests deemed necessary should 
be conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the examiner 
must note that the claims folder has been 
reviewed.  The examination report should 
specifically state the degree of 
disability present in the veteran's right 
knee, his current range of motion and 
identify any objective evidence of pain.  
The clinician should also discuss how the 
veteran's disability impacts his 
employment (if any) and daily activities 
of living.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  Thereafter, the issues of entitlement 
to an evaluation in excess of 10 percent 
disabling for bursitis of the right knee, 
and service connection for residuals of a 
right hip flexor strain, to include as 
secondary to bursitis of the right knee, 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a Statement of the Case ("SOC") and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


